Atkinson, J.
This case depends upon whether the paper .signed by the plaintiff was a mere receipt for money or a contract between the parties containing stipulations binding upon the signer. If -it were a mere receipt, parol evidence was admissible. If it was a contract, parol evidence was not admissible to vary any of the terms of the writing. Omitting those portions of the paper not material to the present discussion, the paper would read as follows: “Beceived of Southern Bell Telephone & Telegraph •Company $20, in consideration of which I hereby grant unto said company, its successors and assigns, the right, privilege, and authority to construct, operate, and maintain its lines of telephone and telegraph, including the necessary poles and fixtures, upon and over the property which I own. . . Such sum received as full payment for damage to timber and premises in construction and maintenance of line.” In consideration of the payment of $20, the plaintiff agreed that the defendant should have the right to construct its line over his property and the amount stated was to cover both the right to construct and all damages to the premises incident to the construction. The paper is more than a receipt for money. It is certainly a release for all damages that had been done at the time that the paper was signed. The evidence showed that at this time the plaintiff did not know of the damage to his fence, but did know of the damage to his timber. There is *560no evidence tlíát the plaintiff was fraudulently induced to sign tbe receipt, or that there was any misplaced confidence, and his ignorance as to the full measure of his damages was not due to any • act on the part of the defendant. He is bound by the release signed by him, under the evidence in the case. Until this release has been cancelled or reformed,’ it is a bar to his right to recover. See, in this connection, Jossey v. Ga. So. Ry. Co., 109 Ga. 439.

Judgment reversed.


All the Justices concur, except Holden, J'., who did not preside.